Title: To Benjamin Franklin from Dominique-Louis Ethis de Corny, 2 January 1783
From: Corny, Dominique-Louis Ethis de
To: Franklin, Benjamin


Dear Sir,Paris the 2d. january 1783.
I Would be acquainted if the Washington american Ship has already sailed for its destination. Mr. De Veimerange Who goes to morrow at versailles desires some Knouledge about it, Before his departure. I Was Disposed to Wait on your Excellency in this after noon, in order of Renewing my Best Wishes for the happiness and good health of your Excellency, during this new year. But I am told that it Was not certain that you must Spend the Evening at home; consequently I chuse the Way of Writting on this matter. Be so Kind, Excellency, as answer me a single Word concerning the Departure of this ship, the Washington, Which advice I may send Directly, to Mr. De Veimerange.
I am With the most Everlasting, faith full attachment and Respect Dear sir your Excellency’s the most obedient and humble servant
De Corny

Mrs de Corny Desires you Will agree thousand compliments. She shall be Extremly pleased, if your Excellency Will chuse a Day, to Drink tea, and make some Music. Mrs. De Corny, and Mr. De Corny too, present his Best compliments to his Excellency’s son

 
Notation: De Corny Paris 2nd January 1783
